11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Michael McLane Floyd,                       * From the 132nd District Court
                                              of Scurry County,
                                              Trial Court No. 26319.

Vs. No. 11-19-00069-CV                      * May 23, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has considered Michael McLane Floyd’s motion to dismiss this
appeal and concludes that the motion should be granted.            Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Michael McLane Floyd.